Case 2:19-cv-06361-GW-JC Document 30 Filed 11/14/19 Page 1 of 3 Page ID #:2015



  1    RUSS, AUGUST & KABAT
       Marc A. Fenster (CA SBN 181067)
  2    Email: mfenster@raklaw.com
       Brian D. Ledahl (CA SBN 186579)
  3    Email: bledahl@raklaw.com
       Reza Mirzaie (CA SBN 246953)
  4    Email: rmirzaie@raklaw.com
       Paul Kroeger (CA SBN 229074)
  5    Email: pkroeger@raklaw.com
       C. Jay Chung (CA SBN 252794)
  6    Email: jchung@raklaw.com
       Philip X. Wang (CA SBN 262239)
  7    Email: pwang@raklaw.com
       12424 Wilshire Boulevard, 12th Floor
  8    Los Angeles, CA 90025
       Telephone: 310/826-7474
  9    Facsimile 310/826-6991
 10    Attorneys for Plaintiff
       REALTIME ADAPTIVE STREAMING LLC
 11
 12
                           UNITED STATES DISTRICT COURT
 13
                         CENTRAL DISTRICT OF CALIFORNIA
 14
                                  WESTERN DIVISION
 15
 16
       REALTIME ADAPTIVE                          Case No. 2:19-cv-06361-GW-JC
 17
       STREAMING LLC,
 18
                   Plaintiff,                     NOTICE OF DISMISSAL
 19
             v.
 20
       NETFLIX, INC. and
 21    NETFLIX STREAMING
 22    SERVICES, INC.,
 23                Defendants.

 24
 25
 26
 27
 28

                                              1
                       Case 2:19-cv-06361-GW-JC Document 30 Filed 11/14/19 Page 2 of 3 Page ID #:2016



                         1          Under Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Realtime
                         2    Adaptive Streaming LLC hereby dismisses the Complaint against Defendants.
                         3    Each party shall bear its own costs, expenses and attorneys’ fees.
                         4                                            Respectfully submitted,
                         5    DATED: November 14, 2019                RUSS, AUGUST & KABAT
                         6
                                                                      By: /s/ Reza Mirzaie
                         7
                                                                      Marc A. Fenster (CA SBN 181067)
                         8                                            Email: mfenster@raklaw.com
                                                                      Brian D. Ledahl (CA SBN 186579)
                         9                                            Email: bledahl@raklaw.com
                                                                      Reza Mirzaie (CA SBN 246953)
                        10                                            Email: rmirzaie@raklaw.com
                                                                      Paul Kroeger (CA SBN 229074)
                        11                                            Email: pkroeger@raklaw.com
RUSS, AUGUST & KABAT




                                                                      C. Jay Chung (CA SBN 252794)
                        12                                            Email: jchung@raklaw.com
                                                                      Philip X. Wang (CA SBN 262239)
                        13                                            Email: pwang@raklaw.com
                                                                      12424 Wilshire Boulevard, 12th Floor
                        14                                            Los Angeles, CA 90025
                                                                      Telephone: 310/826-7474
                        15                                            Facsimile 310/826-6991
                        16                                            Attorneys for Plaintiff
                                                                      Realtime Adaptive Streaming LLC
                        17
                        18
                        19
                        20
                        21
                        22
                        23
                        24
                        25
                        26
                        27
                        28

                                                                        2
                       Case 2:19-cv-06361-GW-JC Document 30 Filed 11/14/19 Page 3 of 3 Page ID #:2017



                         1                            CERTIFICATE OF SERVICE
                         2          The undersigned hereby certifies that a true copy of the foregoing document
                         3    has been served on November 14, 2019 to all counsel of record via electronic
                         4    service.
                         5
                         6    Dated: November 14, 2019             /s/ Reza Mirzaie
                         7
                         8
                         9
                        10
                        11
RUSS, AUGUST & KABAT




                        12
                        13
                        14
                        15
                        16
                        17
                        18
                        19
                        20
                        21
                        22
                        23
                        24
                        25
                        26
                        27
                        28

                                                                      3
